Title: Monday 14th of August 1780.
From: Adams, John Quincy
To: 


       This morning Pappa went out and at about 10 o clock came back. At about 1 o clock Commodore Gillon came and we went with him to dine at a Gentleman’s house whose name is Staphouse. Captn. Joyner, Pappa, Commodore Gillon Brother Charles, and myself dined there. After dinner we all went on board Commodore Gillon’s ship. Pappa, Mr. Staphouse and Captn. Joyner went on foot but Commodore Gillon Brother Charles and myself went in a Carriage. We went on board the ship which is to be call’d the South Carolina. She is a ship of forty guns thirty-two 36 pounders on the main deck and 8 12 pounders on the Quarter deck. I saw Mr. Amiel on board who is first Lieutenant, I saw also Mr. Fitzgerald and Mr. Mastin, who are midshipmen on board. We stay’d there some time and after that we came back. Captn. Joyner did not return. She is a new ship and this will be her first cruize. She is a very fine Ship indeed. When we had got about as far as the statehouse we took leave of Mr. StapHouse and when we got home Commodore Gillon took leave of us. After we got home Commodore Gillon sent Pappa a Letter which came from some Gentlemen on board the Alliance. She was in Latt 46. D 13.M. Long 36. D 16 M.
      